Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. The logic of Matter of Slade (Levine) (41 AD2d 800) is applicable to the facts of this case. The dispute over claimant’s discharge came after recourse to a grievance procedure provided for in the collective bargaining agreement. Settlement was reached at a stage immediately before arbitration and, as in Slade, it is legally binding on the employer and employee. The settlement abrogated claimant’s discharge. The board could not, therefore, predicate its determination of loss of employment on the grounds of misconduct.